Exhibit 10.1

FIRST AMENDMENT TO LEASE

This FIRST AMENDMENT TO LEASE (“First Amendment”) is made and entered into as of
the 28th day of August 2013, by and between HCP TORREYANA, LLC, a Delaware
limited liability company (“Landlord”), and ACADIA PHARMACEUTICALS INC., a
Delaware corporation (“Tenant”).

R E C I T A L S :

A. Landlord and Tenant entered into that certain Lease dated June 5, 2013 (the
“Lease”), whereby Landlord leased to Tenant, and Tenant leased from Landlord
certain Premises, as provided in Section 2.2 of the Summary of the Basic Lease
Information, containing a total of 14,750 rentable square feet of space (the
“Initial Premises”) located on the first floor of the building located at 11085
Torreyana Road, San Diego, California (the “Building”).

B. On August 16, 2013, Tenant delivered a “Must-Take Early Notice” in accordance
with the terms of Section 1.3.2 of the Lease

C. Landlord and Tenant desire to amend the Lease on the terms and conditions set
forth in this First Amendment.

A G R E E M E N T :

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

1. Recitals; Defined Terms; First Amendment. The Recitals set forth above are
incorporated into this First Amendment as though set forth in full in the body
of the agreement. All capitalized terms used herein and not defined shall have
the same meanings given such terms in the Lease.

2. Must-Take Commencement Date. Pursuant to Tenant’s Must-Take Early Notice, the
Must-Take Commencement Date shall be the Lease Commencement Date.

 

-1-



--------------------------------------------------------------------------------

3. Lease Term. Pursuant to Sections 1.3.2 and 1.3.3 of the Lease, effective as
of the Lease Commencement Date, the Must-Take Space (i) shall become part of the
Premises, which will comprise a total of 19,039 rentable square feet, for all
purposes under the Lease, (ii) shall be leased by Tenant for a term which shall
commence on the Lease Commencement Date and expire concurrently with Tenant’s
lease of the Initial Premises, unless the Lease is sooner terminated or extended
as provided in the Lease (the “Lease Term”), and (iii) except as otherwise
provided in this First Amendment, shall, throughout the Lease Term be subject to
every term and condition of the Lease.

4. Base Rent and Direct Expenses. Effective as of the Lease Commencement Date,
Tenant shall pay Base Rent and Tenant’s Share of Direct Expenses for the
Premises, including the Must-Take Space, in accordance with the terms of the
Lease.

5. “As-Is” Condition. Subject to the terms of the Tenant Work Letter, Tenant
shall accept the Must-Take Space in its existing, “as-is” condition as provided
in Section 1.3.4 of the Lease.

6. No Other Modifications. This First Amendment sets forth the entire agreement
between Landlord and Tenant with respect to the matters set forth in it. There
have been no additional oral or written representations or agreements. In case
of any inconsistency between the provisions of the Lease and this First
Amendment, the latter provisions will govern and control. This First Amendment
will not be binding until executed and delivered by both Landlord and Tenant.

[Signatures to appear on the following page.]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this First Amendment has been executed as of the day and
year first above written.

 

LANDLORD:

 

HCP TORREYANA, LLC,

a Delaware limited liability company

   

TENANT:

 

ACADIA PHARMACEUTICALS INC.,

a Delaware corporation

By:   /s/ Jonathan Bergschneider     By:   /s/ Thomas H. Aasen Jonathan
Bergschneider     Thomas H. Aasen                   Print Name      
                Print Name Its:   EVP     Its:  

Executive Vice President, Chief Financial

Officer and Chief Business Officer

 

-3-